DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 September 2022 has been entered.
 
Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-4, 6, 7, 10, 11, 13-26, 28, and 29 are canceled.  Claim 27 remains withdrawn from consideration.  Claims 1, 5, 8, 9, and 12 are under examination.

Withdrawn Objections And/Or Rejections
	The rejection of claim 11 under 35 U.S.C. 112(d) as set forth at pp. 3-4 of the previous Office action (mailed 20 May 2022) is withdrawn in view of the canceled claim (as per the amendment of 16 September 2022).
The rejection of claim 11 under 35 U.S.C. 102(a)(1) and (a)(2) as set forth at p. 5 of the previous Office action (mailed 20 May 2022) is withdrawn in view of the canceled claim (as per the amendment of 16 September 2022).
The rejection of claims 1, 5, 8, 9, 11, and 12 under 35 U.S.C. 103 as being unpatentable over Carreno et al. in view of Miller et al. as set forth at pp. 6-7 of the previous Office action (mailed 20 May 2022) is withdrawn in view of the amended claims (as per the amendment of 16 September 2022).
The rejection of claims 1, 5, 8, 9, 11, and 12 under 35 U.S.C. 103 as being unpatentable over WO 2016/014688 A2 in view of Miller et al. as set forth at pp. 8-9 of the previous Office action (mailed 20 May 2022) is withdrawn in view of the amended claims (as per the amendment of 16 September 2022).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carreno et al. (US 7,029,674 B2; issued 18 April 2006) in view of Schaeffer et al. (2010, Minibodies, Antibody Engineering, pp. 85-99; of record) and Miller et al. (US 2014/0079701 A1; published 20 March 2014).
Carreno et al. teach a fusion protein comprising an extracellular domain of recombinant human PD-1 fused to murine IgG2A Fc (an oligomerization domain).  See col. 78, li. 8-12.  It is noted that human PD-1 inherently comprises the amino acid sequence of instant SEQ ID NO: 12 , and amino acids 33-145 of instant SEQ ID NO: 1. 
Carreno et al. do not expressly teach the fusion protein wherein the PD-1 domain is fused to a different oligomerization domain, such as GCN4 or p53.  However, Schaeffer et al. point to GCN4 and p53 as useful oligomerization domains (see Table 7.2) and further teach why the ordinary skilled artisan would be motivated to add such an oligomerization domain (see section 7.1.1, “Motivation”).
Carreno et al. also do not expressly teach the fusion protein wherein the PD-1 domain is fused to the oligomerization domain via a flex-pro linker comprising amino acids Glycine, Proline, and Serine, such as instant SEQ ID NO: 5.  However, such linkers were well known in the art at the time the application as field.  For example, Miller et al. disclose linker (GGGPS)2GGGGS, which comprises an amino acid sequence that is identical to instant SEQ ID NO: 5.  See [0008].  Miller et al. teach that their linkers, which lack the sequence GSG, have superior qualities in that they reduce or eliminate the addition of post-translational modifications to the polypeptides which comprise them, exhibit reduced aggregation, and have increased pH stability.  See [0005].
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as filed to modify the fusion protein of Carreno et al. by using a GCN4 or p53 oligomerization domain as taught by Schaeffer et al., and by inserting a linker of Miller et al. with a reasonable expectation of success.  The motivation to do so could have been found in the teachings of Schaeffer et al. regarding the motivation to use oligomerization domains.  Substituting the GCN4 or p53 oligomerization domains of Schaeffer et al. for the oligomerization domain used by Carreno et al. would have been a simple substitution of one known, equivalent element for another to obtain predictable results.  Motivation for adding a linker could have been found in the teachings of Miller et al. regarding the superior qualities of their linkers.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one product, and a person of ordinary skill would recognize that it would improve similar products in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Claims 1, 5, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/014688 A2 (published 28 January 2016; effectively filed 22 July 2014) in view of Schaeffer et al. (2010, Minibodies, Antibody Engineering, pp. 85-99; of record) and Miller et al. (US 2014/0079701 A1; published 20 March 2014).
‘688 teaches a fusion protein comprising an extracellular domain of recombinant human PD-1 fused to murine IgG1 Fc (an oligomerization domain).  See p. 4, paragraph bridging col. 1-2. 
‘688 refers to a sequence listing at [0003].  This can be viewed in related patent document US 10,428,146.  SEQ ID NO: 4 of ‘688 comprises instant SEQ ID NO: 12, and amino acid residues 35-145 of instant SEQ ID NO: 1.
‘688 does not expressly teach the fusion protein wherein the PD-1 domain is fused to a different oligomerization domain, such as GCN4 or p53.  However, Schaeffer et al. point to GCN4 and p53 as useful oligomerization domains (see Table 7.2) and further teach why the ordinary skilled artisan would be motivated to add such an oligomerization domain (see section 7.1.1, “Motivation”).
 ‘688 also does not expressly teach the fusion protein wherein the PD-1 domain is fused to the oligomerization domain via a flex-pro linker comprising amino acids Glycine, Proline, and Serine, such as instant SEQ ID NO: 5.  However, such linkers were well known in the art at the time the application as field.  For example, Miller et al. disclose linker (GGGPS)2GGGGS, which comprises an amino acid sequence that is identical to instant SEQ ID NO: 5.  See [0008].  Miller et al. teach that their linkers, which lack the sequence GSG, have superior qualities in that they reduce or eliminate the addition of post-translational modifications to the polypeptides which comprise them, exhibit reduced aggregation, and have increased pH stability.  See [0005].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as filed to modify the fusion protein of ‘688 by using a GCN4 or p53 oligomerization domain as taught by Schaeffer et al., and further by inserting a linker of Miller et al. with a reasonable expectation of success.  The motivation to do so could have been found in the teachings of Schaeffer et al. regarding the motivation to use oligomerization domains. Substituting the GCN4 or p53 oligomerization domains of Schaeffer et al. for the oligomerization domain used by ‘688 would have been a simple substitution of one known, equivalent element for another to obtain predictable results.  Motivation for adding a linker could have been found in the teachings of Miller et, and the teachings of Miller et al. regarding the superior qualities of their linkers.
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used to improve one product, and a person of ordinary skill would recognize that it would improve similar products in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show it was obvious under 35 U.S.C. 103." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007). 

Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive since they pertain to the previously formulated rejections and not the new rejections set forth above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874. The examiner can normally be reached M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
03 November 2022